The opinion of the Court was delivered by
Lowrie, J.
— Only one point here requires any special notice. It is insisted that, when the Court instructed the jury that the tenant could not dispute his landlord’s title, they improperly assumed the very point in dispute, the fact of tenancy. But it is not so ; the writings proved it. The principle is, that when the relation of landlord and tenant appears, that relation must be dissolved, and the possession restored before the tenant can set up another title.
The tenant insists that, when the oral testimony is regarded, that fact docs not appear; and yet the Court instructed the jury that it did. In the mind of the Court the writings were conclusive evidence of the fact; and the principle involved in the instruction is, that oral testimony cannot be allowed to contradict the terms of a written agreement; and thus the Court set aside all the oral testimony. This is right; and it not only cuts up the defence, but takes away all pretences of trust on such evidence.
There are cases wherein trusts may be proved by oral testimony; hut not in violation of the rule that protects written agreements against such testimony. As a deed of conveyance is intended to define the relations between the parties to it, it is not contradicted when it is shown that the vendee purchased in trust for a third person; for such evidence only establishes a new and consistent relation. But evidence that at the time of the conveyance, the vendee agreed to hold the title in trust for the vendor, is a flat *265contradiction of the written instruments executed by the parties as the bond and the evidence of their relation, and would make them void from their very inception. Oral testimony can have no such power. As between vendor and'vendee, such testimony cannot be heard to change a title, absolute on its face, into a trust.
Judgment affirmed.